DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments filed in the After Final Consideration Program Request filed 10/25/2021 are entered. Claims 7, 10 and 21 are amended. The Amendment to claim 10 has overcome the 35 U.S.C. 112 (b) indefiniteness rejection presented in the Final Office Action mailed 06/24/2021, therefore, the rejection to claim 10 is hereby withdrawn. The objection to claim 16 still stands as presented in the Final Action mailed 06/24/2021.
	The examiner has considered the After Final Consideration Program Request amendment. The following is a discussion of the Examiner’s findings.

Continuation from PTOL-303 Advisory Action’s REQUEST FOR
RECONSIDERATION/OTHER (section 12 in PTO-303)

Regarding the amendment to claim 7 and claim 21, step a) reciting "a) mixing at least one aluminosilicate source and at least one alkali activator to form a mixture, if a weight ratio of the at least one aluminosilicate source to the at least one alkali activator in a range between 1.1:1 and 4:1, the examiner has considered the limitation, as well as 
However, Applicant respectfully notes that in fact the weight ratios disclosed in Gong are outside the scope of the ranges claimed in amended claim 7.” However, the examiner respectfully disagrees. 
The amendment to claim 7, step a) calls for a ratio of the aluminosilicate source to the alkali activator to be in a range between 1.1:1 to 4:1, Gong discloses, as presented in the prior Office Action, in Table  1, a geopolymer ultra-high performance concrete composition, wherein its constituents and their proportions having an aluminosilicate source (reactive aluminosilicate or reactive alkali-earth aluminosilicate or both) in a range of 10-50 wt. % of the total weight of the mix, and an alkali activator in a range of 2-15 wt. % of the total weight of the mix. 
Therefore, interpreting and comparing those quantities to find the a ratio of the aluminosilicate source to the alkali activator, results in, e.g., taking the higher values of each range, a ratio between the aluminosilicate source (50 wt. %) to the alkali activator (15 wt. %) of 3.3:1, and taking the lower values of each range, a ratio between the aluminosilicate source (10 wt. %) to the alkali activator (2 wt. %) of 5:1, overlapping with the claimed ratio between the aluminosilicate source to the alkali activator of 1.1:1 to 4:1. 
Furthermore, Gong’s Table 2 discloses various embodiment of the mixture, wherein (e.g., Range II), the reactive aluminosilicate is in a range of 2-15 wt. %, and the activator is in a range of 2-8 wt. % - resulting in a ratio between the aluminosilicate 

In response to applicant's argument that “ELA discloses some ranges of pressures [0056]. However, Applicant respectfully notes that in fact the pressures disclosed in ELA are outside the scope of the amended claim 7.” The examiner has considered the argument, as well as the proposed amendment to the pressures range and time (35-60 minutes), however it is found not persuasive.
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, while the newly proposed range of pressure in step c) of claim 7 seems to overcome the pressure range disclose by ELA, said limitation for the range  of pressures would have been rejected under 35 U.S.C. 103 as obvious, considering ELA discloses that in order to customize the density of the article of manufacture formed during the process, the pressure exerted by the mold of the mixture during the process could be gradually changed (either increased or decreased) at least along a predetermined time interval during the process [0149], hence, recognizing the variables 
A PHOSITA would have found as obvious the determination of the optimum value of a cause effective variable such as the pressure applied to the molded article through routine experimentation in the absence of a showing of criticality in the claimed pressure. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Additionally, Gong discloses that for “pumpable geopolymers,” the cement slurry hydrates under elevated temperatures and pressures, the temperature may vary up to >140 C° and pressure may go up to 75 MPa of confinement, overlapping with the claimed pressure range of from 5-100 MPa. Overlapping ranges are prima facie evidence of obviousness.
A PHOSITA would have found as obvious to have selected the portion of Gong's pressure range that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). See MPEP 2131.03. “Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.”

In regards of the proposed amendment to claim 10, Gong discloses the molded samples made from the ultra high strength geopolymeric composite are shaped as “cylindrical samples,” [0082].

All of Applicant’s arguments have been fully considered and found unpersuasive. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712